--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMHN, Inc. 8-K [amhn-8k_090811.htm]
 
Exhibit 10.02
 
LOCK-UP AGREEMENT




THIS LOCK-UP AGREEMENT (the "Agreement") is entered into as of this 8th day of
September, 2011 (the "Effective Date”) by and between Pernix Therapeutics, LLC a
Louisiana limited liability company (the "Shareholder")and AMHN, Inc., a Nevada
corporation (the "Company"), with a corporate address of 951 Broken Sound
Parkway, Suite 300-320, Boca Raton, FL  33487.


WHEREAS, the Company and the Shareholder have entered into a Stock Purchase
Agreement of even date herewith (the “Stock Purchase Agreement”) pursuant to
which the Shareholder has agreed to purchase $1,000,000 of the Common Stock of
the Company (the “Shares”), with the Closing of the purchase and sale of such
Shares to occur on the day after the closing of that certain Agreement and Plan
of Merger dated July 18, 2011 (the “Merger Agreement”) by and among VitaMed, the
Company and VitaMed Acquisition, LLC, a Delaware limited liability company ; and


WHEREAS, as a condition to closing the transactions contemplated by the Stock
Purchase Agreement, the Shareholder will enter into this Agreement, which, among
other things, will restrict the sale, assignment, transfer, encumbrance or other
disposition of the shares of Common Stock issued to it; and


WHEREAS, the parties hereto desire to restrict the sale, assignment, transfer,
encumbrance or other disposition of the Shares and obligations in respect
thereof as hereinafter provided.


NOW THEREFORE, in consideration of the premises and of the terms and conditions
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


1.           LOCK-UP OF SECURITIES.


(a)  
Shareholder agrees that from the Effective Date until twelve (12) months after
such Effective Date (the "Lock-Up Period"), the Shareholder will not make or
cause any sale of the Company Securities the Shareholder owns or has the power
to control the disposition of, either of record or beneficially. After the
completion of the Lock-Up Period, the Shareholder agrees to not sell or dispose
of more than 5 percent (5%) of the aggregate Common Stock or shares reserved for
issuance for Company Options and Company Warrants owned by Shareholder per
quarter over the following twelve (12) month period (the “Dribble Out
Period”).  Upon the completion of the Dribble Out Period, the Shareholder will
be free to transfer or dispose of the Securities without limitation except  (x)
as set forth in Section 1(c) below, and (y) that all such transfers or
dispositions shall be in compliance with applicable Securities Laws as described
in Section 3 below.



(b)  
Notwithstanding the foregoing, the restrictions set forth in Section 1(a) above
shall not apply (A) in the event that a change of control of the Company occurs
after the Effective Date or (B) to transfers or dispositions (i) consummated in
a private transaction among the Shareholder and the transferee wherein the
Securities transferred are not sold or otherwise disposed on the market or
exchange in which the Company’s Common Stock is listed, or (ii) approved in
writing by the Company’s Board of Directors prior to such transfer or
disposition, which such approval shall be in the sole discretion of the Board of
Directors except that such approval will not be unreasonably withheld so long as
the Board of Directors determines that such transfer or disposition will not
significantly harm or damage the Company’s trading or market value, provided
that in each such case that the transferee thereof agrees to be bound by the
restrictions set forth herein.  For purposes of this Agreement, a “change of
control” shall mean any event whereby any person or entity gains or purchases
more than fifty percent (50%) of the voting securities of the Company.

 
 
 

--------------------------------------------------------------------------------

 
 
(c)  
Notwithstanding anything to the contrary in Sections 1(a) and 1(b) above, the
Shareholder shall not make or cause any sale of the Company Securities the
Shareholder owns or has the power to control the disposition of, either of
record or beneficially during any period in which the principal executive
officers and/or the board of directors (or equivalent body) of each of the
Company and the Shareholder are in substantive discussions regarding(i) an
acquisition by either party, or any of their respective subsidiaries or
affiliates, of (x) voting control of the other party, or (y) substantially all
of the other party’s assets (other than purchases of products in the ordinary
course of business), or (ii) a merger or combination between the Company and the
Shareholder (or either of their respective subsidiaries or affiliates).



(d)  
Shareholder hereby authorizes the Company during the Lock-Up Period and any
period referred to in Section 1(c) above to cause any transfer agent for the
Securities subject to this Lock-Up Agreement to decline to transfer, and to note
stop transfer restrictions on the stock register and other records relating to
the Securities subject to this Agreement for which the Shareholder is the record
holder and, in the case of Securities subject to Lock-Up Agreement for which the
Shareholder is the beneficial but not the record holder, agrees during the
Lock-Up Period to cause the record holder to cause the relevant transfer agent
to decline to transfer, and to note stop transfer restrictions on the stock
register and other records relating to the Securities subject to this Lock-Up
Agreement, if such transfer would constitute a violation or breach of this
Agreement.



2.           TRANSFER; SUCCESSOR AND ASSIGNS.


The terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties. As provided
above, any transfer (not limited to, but including any hypothecation) of stock
shall require the transferee to execute a Lock-Up Agreement in accordance with
the same terms set forth herein.  Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.


3.           COMPLIANCE WITH SECURITIES LAWS.


Shareholder shall not at any time during or following the Lock-Up Period make
any transfer, except (i) transfers pursuant to an effective registration
statement under the Securities Act, (ii) transfers pursuant to the provisions of
Rule 144,  or (iii) if such Shareholder shall have furnished the Company with an
opinion of counsel, if reasonably requested by the Company, which opinion and
counsel shall be reasonably satisfactory to the Company, to the effect that the
transfer is otherwise exempt from registration under the Securities Act and that
the transfer otherwise complies with the terms of this Agreement.


4.           OTHER RESTRICTIONS.


(a)           Legends.  The Shareholder hereby agrees that each outstanding
certificate representing shares of Common Stock issued during the Lock-Up Period
shall bear legends reading substantially as follows:


(i)  
THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN
MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT.

 
 
2

--------------------------------------------------------------------------------

 
 
(ii)  
THE SALE OR TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS
SUBJECT TO THE TERMS AND CONDITIONS OF A LOCK-UP AGREEMENT DATED [____], 2011,
BETWEEN THE ISSUER AND THE STOCKHOLDER LISTED ON THE FACE HEREOF.  A COPY OF
SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE ISSUER AND WILL BE
PROVIDED TO THE HOLDER HEREOF UPON REQUEST. NO TRANSFER OF SUCH SECURITIES WILL
BE MADE ON THE BOOKS OF THE ISSUER UNLESS ACCOMPANIED BY EVIDENCE OF COMPLIANCE
WITH THE TERMS OF SUCH LOCK-UP AGREEMENT.



(b)           Termination of Restrictive Legends. The restrictions referred to
in Section 4(a)(i) shall cease and terminate as to any particular shares (i)
when, in the opinion of counsel for the Company, such restriction is no longer
required in order to assure compliance with the Securities Act or this
Agreement, or (ii) when such shares shall have been transferred in a Rule 144
transfer or effectively registered under the Securities Act. The restrictions
referred to in Section 4(a)(ii) shall cease and terminate at the end of the
Lock-Up Period. Whenever such restrictions shall cease and terminate as to any
shares, Shareholder shall be entitled to receive from the Company, in exchange
for such legended certificates, without expense (other than applicable transfer
fees and taxes, if any, if such unlegended shares are being delivered and
transferred to any person other than the registered holder thereof), new
certificates for a like number of shares not bearing the relevant legend(s) set
forth in Section 4(a). The Company may request from Shareholder a certificate or
an opinion of counsel of Shareholder with respect to any relevant matters in
connection with the removal of the legend(s) set forth in Section 4(a)(i) from
Shareholder’s stock certificates, which certificate or opinion of counsel will
be reasonably satisfactory to the Company.


(c)           Copy of Agreement. A copy of this Agreement shall be filed with
the corporate secretary of the Company, shall be kept with the records of the
Company and shall be made available for inspection by any shareholder of the
Company.  In addition, a copy of this Agreement shall be filed with the
Company's transfer agent of record.


(d)           Recordation. The Company shall not record upon its books any
transfer to any person except transfers in accordance with this Agreement.


5.           NO OTHER RIGHTS


The Shareholder understands and agrees that the Company is under no obligation
to register the sale, transfer or other disposition of Shareholder’s Securities
under the Securities Act or to take any other action necessary in order to make
compliance with an exemption from such registration available.


6.           SPECIFIC PERFORMANCE


Shareholder acknowledges that there would be no adequate remedy at law if the
Shareholder fails to perform any of its obligations hereunder, and accordingly
agrees that the Company, in addition to any other remedy to which it may be
entitled at law or in equity, shall be entitled to compel specific performance
of the obligations of the Shareholder under this Agreement in accordance with
the terms and conditions of this Agreement. Any remedy under this Section 6 is
subject to certain equitable defenses and to the discretion of the court before
which any proceedings therefor may be brought.
 
 
3

--------------------------------------------------------------------------------

 
 
7.           NOTICES.


All notices, statements, instructions or other documents required to be given
hereunder shall be in writing and shall be given either personally or by mailing
the same in a sealed envelope, first-class mail, postage prepaid and either
certified or registered, return receipt requested, or by telecopy, and shall be
addressed to the Company at its principal offices and to Shareholder at the
respective addresses furnished to the Company by Shareholder.


8.           SUCCESSORS AND ASSIGNS.


This Agreement shall be binding upon and shall inure to the benefit of the
parties and their respective successors and assigns.


9.           RECAPITALIZATIONS AND EXCHANGES AFFECTING SHARES.


Except as otherwise provided in Section 1(b)(A) above, the provisions of this
Agreement shall apply, to the full extent set forth herein with respect to the
shares, to any and all shares of capital stock or equity securities of the
Company which may be issued by reason of any stock dividend, stock split,
reverse stock split, combination, recapitalization, reclassification or
otherwise.


10.           GOVERNING LAW.


This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada.


11.           COUNTERPARTS.


This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.


12.           ATTORNEYS' FEES.                                           


If any action at law or in equity (including arbitration) is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys' fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled as determined
by such court, equity or arbitration proceeding.


13.           AMENDMENTS AND WAIVERS.


Any term of this Agreement may be amended with the written consent of the
Company and the Shareholder.  No delay or failure on the part of the Company in
exercising any power or right under this Agreement shall operate as a waiver of
any power or right.  The Board of Directors of the Company may amend the terms
and conditions of this Agreement or the term of the Lock-Up Period.  In such
event, the Company shall amend the terms and conditions of this Agreement or the
term of the Lock-Up Period on a pro-rata basis for each Shareholder that is
subject to this Agreement at any time so long as the Board reasonably determines
that any such Amendment is in the best interests of the
Company.  Notwithstanding the foregoing, any amendment to this Agreement or the
Lock-Up Period shall in no way mean or be construed as the amendment,
modification or waiver of any other lock-up agreement to which the Company is a
party.
 
 
4

--------------------------------------------------------------------------------

 
 
14.           SEVERABILITY.


If one or more provisions of this Agreement are held to be unenforceable under
applicable law, portions of such provisions, or such provisions in their
entirety, to the extent necessary, shall be severed from this Agreement and the
balance of the Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.


15.           DELAYS OR OMISSIONS.


No delay or omission to exercise any right, power or remedy accruing to any
party to this Agreement, upon any breach or default of the other party to this
Agreement shall impair any such right, power or remedy of such holder nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any breach or default be deemed a waiver of any other breach
or default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party to this Agreement of
any breach or default under this Agreement, or any waiver on the part of any
party of any provisions or conditions of this Agreement, must be in writing and
shall be effective only to the extent specifically set forth in such writing.
All remedies, either under this Agreement or by law or otherwise afforded to any
holder shall be cumulative and not alternative.


16.           ENTIRE AGREEMENT.


This Agreement and the documents referred to herein constitute the entire
agreement between the parties hereto pertaining to the subject matter hereof,
and any and all other written or oral agreements existing between the parties
hereto are expressly canceled.


(Signature page follows.)
 
 
5

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


 

      COMPANY:


AMHN, INC.
    Date: September 9, 2011   By: /s/ Jeffrey D. Howes             Jeffrey D.
Howes
Chief Executive Officer
                      SHAREHOLDER:


PERNIX THERAPEUTICS, LLC
By: PERNIX THERAPEUTICS HOLDINGS, INC.
  Date: September 8, 2011    By: /s/ Cooper C. Collins           Name:  Cooper
C. Collins           Title: President and Chief Executive Officer  

                                                                                            
 
 6

--------------------------------------------------------------------------------